142 F.2d 756 (1944)
GROOME et al.
v.
STEWARD.
No. 8537.
United States Court of Appeals District of Columbia.
Argued March 15, 1944.
Decided April 24, 1944.
Mr. Robert A. Littleton, of Washington, D. C., for appellants.
Mr. Albert Brick, of Washington, D. C., with whom Mr. Carey E. Quinn, of Washington, D. C., was on the brief, for appellee.
Before GRONER, Chief Justice, and EDGERTON and ARNOLD, Associate Justices.
ARNOLD, Associate Justice.
The complaint alleged that appellee had been in adverse possession of a strip of land. The prayer was for a judgment declaring title in appellee and enjoining appellants from building on the land in question. The trial court found the issues of fact in favor of appellee and granted him a declaratory judgment.
This appeal is based on the ground that the essential nature of the cause of action was at law whereas the complaint sounded in equity. The point is frivolous because the appellants made no demand for a jury trial and, therefore, waived that right if it existed in this case. Only in cases where a timely demand for a jury has been made and refused does the distinction between law and equity have any procedural relevance. In all other cases the court must give the relief to which the parties are entitled on the facts, applying the rules of both law and equity as a single body of principles and precedents.
No doubt it is convenient to refer to some of these principles and precedents as "law" and to others as "equity" because they have different historical origins. Further than that, the idea that equitable principles supplement and modify the strict logic of the "law" is part of our legal philosophy and, therefore, useful in presenting arguments and distinguishing cases. But the distinction between law and equity has no procedural significance whatever except where the right to a jury trial has been affirmatively denied, after a timely demand, in an action which historically would be considered as arising at "law".
The findings of the trial court are supported by the evidence.
Affirmed.